Name: 2012/367/EU: Decision of the European Central Bank of 19Ã June 2012 amending Decision ECB/2007/5 laying down the Rules on Procurement (ECB/2012/10)
 Type: Decision
 Subject Matter: trade policy
 Date Published: 2012-07-10

 10.7.2012 EN Official Journal of the European Union L 178/14 DECISION OF THE EUROPEAN CENTRAL BANK of 19 June 2012 amending Decision ECB/2007/5 laying down the Rules on Procurement (ECB/2012/10) (2012/367/EU) THE EXECUTIVE BOARD OF THE EUROPEAN CENTRAL BANK, Having regard to the Statute of the European System of Central Banks and of the European Central Bank, and in particular Article 11.6 thereof, Having regard to Decision ECB/2004/2 of 19 February 2004 adopting the Rules of Procedure of the European Central Bank (1), and in particular Article 19 thereof, Whereas: (1) The thresholds for public tender procedures laid down in Directive 2004/18/EC of the European Parliament and of the Council of 31 March 2004 on the coordination of procedures for the award of public works contracts, public supply contracts and public service contracts (2) have been changed by Commission Regulation (EU) No 1251/2011 of 30 November 2011 amending Directives 2004/17/EC, 2004/18/EC and 2009/81/EC of the European Parliament and of the Council in respect of their application thresholds for the procedures for the award of contracts (3). (2) The European Central Bank (ECB), although not subject to Directive 2004/18/EC, intends to apply the same thresholds for its public tender procedures. (3) Decision ECB/2007/5 of 3 July 2007 laying down the Rules on Procurement (4) should therefore be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 Amendments Article 4(3) of Decision ECB/2007/5 is replaced by the following: 3. The following threshold amounts shall apply: (a) EUR 200 000 for supply and service contracts; (b) EUR 5 000 000 for works contracts.. Article 2 Entry into force 1. This Decision shall enter into force on 1 September 2012. 2. Tender procedures started before the entry into force of this Decision shall be completed in accordance with the provisions of Decision ECB/2007/5 in force at the date when the tender procedure started. For the purpose of this provision a tender procedure is deemed to start on the date on which the contract notice was sent to the Official Journal of the European Union or, in cases where no such notice is required, on the date when the ECB invited one or several suppliers to submit a tender. Done at Frankfurt am Main, 19 June 2012. The President of the ECB Mario DRAGHI (1) OJ L 80, 18.3.2004, p. 33. (2) OJ L 134, 30.4.2004, p. 114. (3) OJ L 319, 2.12.2011, p. 43. (4) OJ L 184, 14.7.2007, p. 34.